                                                                          §t§tsjdist^
                                                                          ^—FILED—'

                                                                           MAR 2 0 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                              tPEWENGUlg
                                                                              N DISTRICT

SHARON L KLEIN,Individually and as
Executrix of the Estate of Daniel O. Klein,
Deceased,

                    Plaintiff,
                                                        DECISION AND ORDER
             V.

                                                        I:I8-CV-00360 LAW
DEPARTMENT OF VETERANS
AFFAIRS, M.D. CHRISTINE CHANG
LIM, VALOR HEALTHCARE,INC.,
VALOR HEALTHCARE,INC., M.D.
NABIE JAMAL,P.A. STEPHEN E.
SNYDER,TRI-COUNTY FAMILY
MEDICINE ASSOCIATES,INC., and
M.D. JAMES E WILD,

                     Defendants.




                                   INTRODUCTION


       Plaintiff Sharon E. Klein ("Plaintiff) fded the instant lawsuit both as an individual

and as executrix of the estate of Daniel O. Klein ("Decedent"), asserting claims of medical

negligence, malpractice, and wrongful death. (Dkt. I). Presently before the Court is

Plaintiffs request for an extension of time for service (Dkt. 37 at 4), the motion of

defendants Department of Veterans Affairs("VA") and Christine Chang Eim, M.D.("Dr.

Lim")(collectively "Defendants") to dismiss the claims against them for improper and

untimely service pursuant to Federal Rules of Civil Procedure 4(m) and 12(b)(5), and

Defendants' motion to substitute the United States in their place (Dkt. 29). For the reasons


                                              -I-
that follow, the Court grants Plaintiffs request, denies Defendants' motion to dismiss, and

grants Defendants' motion to substitute.

                                     BACKGROUND


1.      Factual Background


        The following facts are taken from Plaintiffs Amended Complaint (Dkt. 3), the

operative pleading in this matter. As is required at this stage ofthe proceedings,the Court

has treated Plaintiffs allegations as true.

        Decedent was a veteran who served in the Vietnam War. {Id. at ^ 34). Before

September 22,2015, Decedent received primary and psychological care at the Buffalo VA

hospital ("Buffalo VAMC"), where he was treated by Dr. Lim. {Id.). Plaintiff was also

treated at the Dunkirk Clinic, which is operated by the VA and Valor Heathcare, Inc.

("Valor"), as well as at the Gowanda practice operated by Tri-County Family Medicine

Associates, Inc. ("Tri-County"). {Id.).       Decedent was treated for various diseases,

including chronic obstructive pulmonary disease ("COPD"), diabetes mellitus,

hypertension, high cholesterol, post-traumatic stress disorder ("PTSD"), and depression.

(7^/. at II35).

        On or about November 14,2006,Decedent was prescribed Cymbalta at Tri-County.

{Id. at^ 36). Between May 19 at October 9,2010,Dr.Lim and other physicians prescribed

Abilify to Decedent. {Id. at ^ 37). Decedent took Cymbalta and Abilify together for

approximately five years prior to September 22, 2015, and had regularly scheduled

appointments with his doctors, including Dr. Lim. {Id. at ^ 38).             During these

appointments, he advised his doctors repeatedly that he had developed other symptoms
                                              -2-
such as tremors, changes in mental status, and myoclonic jerking of his extremities. {Id.).

He was evaluated for Parkinson's disease, which was ultimately ruled out as a potential

diagnosis. {Id. at ^ 39). No other diagnosis was rendered. {Id. at ^ 40).

       On or about September 22,2015,Decedent's mental state significantly deteriorated.

{Id. at ^ 41). He was initially taken to Brooks Memorial Hospital in Dunkirk, New York,

and was transferred to Buffalo General Hospital on September 24, 2015. {Id.). A

neurologist there identified his symptoms as potentially being a side effect of Abilify and

ordered that the medication be immediately discontinued. {Id. at ^ 42). Decedent was

admitted to Buffalo General Hospital from September 24 through November 3, 2015,

developing numerous complications linked to his altered mental state and increasing

lethargy. {Id. at ^ 43). After the Abilify was discontinued. Decedent's mental status and

tremors slowly improved. {Id.). The medical team at Buffalo General Hospital concluded

that Decedent's symptoms were related to his medications, especially Abilify. {Id.).

      Decedent never fully recovered and was re-hospitalized numerous times before

passing away on May 29, 2017. {Id. at ^ 45).

II.   Procedural Background


      Plaintiff, Decedent's wife, filed the instant lawsuit on March 20, 2018, both as an

individual and as the executrix of Decedent's estate. (Dkt. 1). Among other defendants.

Plaintiff brings claims against the VA and Dr. Lim. {Id.). On March 29, 2018, Plaintiff

filed the Amended Complaint. (Dkt. 3). Plaintiff served the VA on April 25, 2018 (Dkt.

11), and Dr. Lim on July 20, 2018 (Dkt. 35). On July 24, 2018, Plaintiff also served the



                                            3-
Attorney General ofthe United States in Washington,B.C.(Dkt. 33), and the United States

Attorney's Office in Montgomery, Alabama(Dkt. 34).

       On August 8, 2018,Defendants filed the instant motion to dismiss. (Dkt. 29). That

same day. Plaintiff effectuated service on the United States Attorney's Office in Buffalo,

New York ("Buffalo USAO"). (Dkt. 38). Plaintiff filed her response to the motion to

dismiss on August 24,2018(Dkt. 37), and Defendants filed their reply on August 27,2018

(Dkt. 39).

                                     DISCUSSION


I.     Motion to Dismiss


       A.    Legal Standard


      "A Rule 12(b)(5) motion is the proper vehicle for challenging the mode of delivery

or lack of delivery of the summons and complaint." Jackson v. City ofNew York, No. 14-

CV-5755 (GBD)(KNF), 2015 WL 4470004, at *4 (S.D.N.Y. June 26, 2015)(quoting 5B

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1353 (3d ed.

2004)). "[I]n considering a motion to dismiss pursuant to 12(b)(5) for insufficiency of

process, a Court must look to matters outside the complaint to determine whether it has

jurisdiction." Darden v. DaimlerChrysler N. Am. Holding Corp., 191 F. Supp.2d 382,387

(S.D.N.Y. 2002). "When a defendant raises a Rule 12(b)(5)'challenge to the sufficiency

of service of process, the plaintiff bears the burden of proving its adequacy.'" Mende v.

Milestone Tech., Inc., 269 F. Supp. 2d 246, 251 (S.D.N.Y. 2003)(quoting Preston v. New

York, 223 F. Supp. 2d 452,466(S.D.N.Y. 2002), affd, 87 F. App'x 221 (2d Cir. 2004)).
       B.     Motion to Dismiss and Request for Extension of Time

       Defendants move to dismiss the action, arguing that Plaintiff did not properly serve

the Buffalo USAO. (Dkt. 31 at 4-5). Plaintiff requests an extension oftime for service of

the Summons and Complaint. (Dkt. 37 at 4). For the reasons that follow, the Court denies

Defendants' motion and grants Plaintiffs request.

       A plaintiff has 90 days from the date the complaint is filed to serve the defendant

with the summons and complaint. Fed. R. Civ. P. 4(m). "[I]f the plaintiff shows good

cause for the failure, the court must extend the time for service for an appropriate period."

Id. "Good cause is generally found only in exceptional circumstances where the plaintiffs

failure to serve process in a timely manner was the result of circumstances beyond her

control." Jordan v. Forfeiture Support Assocs.,928 F. Supp.2d 588, 597(E.D.N.Y. 2013)

(quotation and alteration omitted).

       Additionally,"district courts have discretion to grant extensions [under Rule 4(m)]

even in the absence of good cause." Zapata v. City ofNew York, 502 F.3d 192, 196 (2d

Cir. 2007). When determining whether to give a discretionary extension. Second Circuit

courts generally consider four factors: "(1) whether any applicable statutes of limitations

would bar the action once re-filed;(2)whether the defendant had actual notice ofthe claims

asserted in the complaint;(3)whether defendant attempted to conceal the defect in service;

and (4) whether defendant would be prejudiced by extending plaintiffs time for service."

DeLuca v. AccessITGrp., Inc., 695 F. Supp. 2d 54,66(S.D.N.Y. 2010)(collecting cases);

see Zapata, 502 F.3d at 198-99.



                                            -5
       Plaintiff does not dispute that she failed to comply with the 90-day service deadline

as it pertains to Defendants. In lawsuits where the United States and its agencies or

employees are defendants, the Federal Rules of Civil Procedure require a party to serve "a

copy of the summons and of the complaint to the United States attorney for the district

where the action is brought," by personal delivery or certified mail. Fed. R. Civ. P. 4(i)(l).

Plaintiffcommenced this lawsuit in March of2018(Dkt. 1), but did not serve the summons

and complaint on the Buffalo USAO until August 8, 2018, well after the 90-day deadline

prescribed by Rule 4(m)(Dkt. 38). Her attorneys aver that they were unaware service on

the Buffalo USAO had not been effectuated until they received Defendants' motion to

dismiss, and that they immediately served the summons and complaint upon the motion's

receipt. (Dkt. 37 at 3).

       The Court does not reach the issue of whether Plaintiff demonstrates good cause for

the failure to effectuate service because it finds that even in the absence of good cause, it

will use its discretion to extend the time allowed to Plaintiff because the relevant factors


listed in DeLuca weigh in favor of granting an extension in the instant matter. While the

parties concede that the statute of limitations has not yet run, see 28 U.S.C. § 2401(b)

(stating the FTCA has a two-year statute of limitations). Plaintiff had until only February

1, 2019, to seek judicial review of the VA's administrative determination that denied

Plaintiffs claim regarding Decedent (Dkt. 37-5). Dismissal of Plaintiffs claims at this

point could result in the barring of remedies. {See id. ("You must exercise [the judicial]

remedy within six months of denial... or those remedies are barred.")); see also Hertzner

V. U.S. Postal Serv., No. 05-cv-2371 (DRH)(ARL), 2007 WL 869585, at *1 (E.D.N.Y.

                                            -6-
Mar. 20,2007)(finding that the statute oflimitation factor weighed in favor ofthe plaintiff

because the lawsuit was filed on the 90th day after she received her "Right to Sue" letter

from a government agency and would have been time-barred upon refiling). Additionally,

Defendants do not dispute that they had notice of the suit (Dkt. 39 at 4), and the record

before the Court does not show that they would be unduly prejudiced by an extension. See

B.J.S. V. StateEduc. Dep't/Univ. ofStateofN.Y.,^o.07-CV-456A(F),2011 WL 3651051,

at *11-12(W.D.N.Y. Aug. 18,2011)(granting the plaintiff an extension oftime to re-serve

the defendant because "the impact on Plaintiff of dismissal would outweigh any prejudice

to the [defendant] in defending this action"), report and recommendation adopted, 2011

WL 4549192(W.D.N.Y. Sept. 29, 2011).

       Defendants instead argue Plaintiff has offered no justifiable excuse for the delay,

and Plaintiffs neglect in this case should be dispositive. (Dkt. 39 at 4). They rely on the

Second Circuit's decision in Zapata,502 F.3d 192;however,that opinion is distinguishable

from the instant matter in several ways. The plaintiff in Zapata "made no effort to effect

service within the service period." Id. at 199. In contrast. Plaintiff made efforts to serve

Defendants prior to the expiration of the 90-day service period—^the VA was served on

April 25, 2018(Dkt. 11), and Plaintiff also made efforts during the 90-day period to serve

Dr. Lim (Dkt. 37-1 at 1), who was apparently dodging service, before finally succeeding

on July 20, 2018 (Dkt. 37 at 2-3). Additionally, the plaintiff in Zapata waited until two

months after receiving the defendant's motion to dismiss for improper service to seek an

extension from the court to properly serve the defendant. Zapata, 502 F.3d at 199. In the

instant matter. Plaintiff immediately served the Buffalo USAO upon receipt ofthe motion
and asked for an extension oftime approximately two weeks later. (Dkt. 37 at 3-4). While

Plaintiffs efforts to serve Defendants may not have been in compliance with Rule 4(i), the

Court finds that Plaintiffs actions both before and after discovering the deficiency in

service demonstrate a good-faith effort to serve the federal defendants.

       Also, unlike Zapata, Plaintiff has articulated a cognizable excuse for the delay. In

Zapata, the plaintiff claimed the reason for the delay in service was that the plaintiff did

not possess necessary identifying information for the defendant—an assertion that the

record flatly contradicted. Zapata, 502 F.3d at 199. In the instant matter, Plaintiff asserts

that after the case was filed, three ofthe six attorneys working at the law firm representing

Plaintiff left for personal or medical reasons, demonstrably increasing the workload of

those who remained. {Id. at 3). Although this excuse may not rise to the level of good

cause, it is not the blatant disregard ofinformation demonstrated by the plaintiff in Zapata.

Moreover,Zapata recognizes that a district court need not require that the plaintiff raise a

"colorable excuse" in order to exercise its discretion to grant an extension of time for

service. Zapata,502 F.3d at 198 n.7("While ...this Court will not disturb a district court's

dismissal absent some colorable excuse raised by the plaintiff, nothing in our opinion

should be read as a per se rule that district courts must require such an excuse in all cases.").

       Accordingly, the Court denies Defendants' motion to dismiss, grants Plaintiff an

extension oftime for service until the date that service was complete on the Buffalo USAO,

and declares Plaintiffs late service on the Buffalo USAO effective nunc pro tune.
II.    Motion to Substitute


       The Federal Tort Claims Act ("FTCA") provides a limited waiver of the United

States' sovereign immunity for "claims against the United States, for money damages ...

for injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission ofany employee ofthe Government while acting within the scope

of his office or employmentf.]" 28 U.S.C. § 1346(b)(1)(emphasis added). Under the

FTCA, when a federal employee is sued for negligence, a United States Attorney

determines whether the employee was acting within the scope of his or her employment,

and if so, "the United States shall be substituted as the party defendant." 28 U.S.C.

§ 2679(d)(l)-(2); see 28 C.F.R. § 15.4("The United States Attorney for the district where

the civil action or proceeding is brought...is authorized to make the statutory certification

that the Federal employee was acting within the scope of his office or employment with

the Federal Government at the time of the incident out of which the suit arose.").

       Plaintiff alleges a claim for medical malpractice against Dr. Lim, a medical doctor

employed by the Buffalo VAMC at the relevant time. (Dkt. 3 at           7-9). On August 1,

2018, United States Attorney James P. Kennedy,Jr. certified that Dr.Lim was acting within

the scope of his employment with respect to the claims alleged by Plaintiff(Dkt. 32), and

Plaintiff does not dispute that Dr. Lim was acting within the scope of her employment.

       Additionally, the FTCA does not authorize lawsuits against federal agencies, 28

U.S.C. § 2679(a), so the action must be brought against the United States, not the VA,see,

e.g., Holliday v. Augustine, No. 3:14-cv-855 (SRU), 2015 WL 136545, at *1 (D. Conn.

Jan. 9, 2015)(granting the motion to substitute the United States as the defendant for the

                                            -9-
Department of Veterans Affairs in an FTCA action); Brockway v. VA Conn. Healthcare

Sys., No. 3:10-CV-719(CSH), 2012 WL 2154263, at *7(D. Conn. June 13, 2012)("If...

the United States is indeed the correct defendant with respect to plaintiffs FTCA claim,

the Government may move the Court to substitute the United States for defendant VA

Connecticut Healthcare System.").

       Accordingly, Defendants' motion to substitute the United States for the VA and Dr.

Lim is granted.

                                     CONCLUSION


       For the foregoing reasons. Plaintiffs request for an extension oftime for service is

granted (Dkt. 37 at 4), and the Court declares Plaintiffs late service ofthe Buffalo USAO

effective nuncpro tune. Defendants' motion to dismiss is denied, and Defendants' motion

to substitute is granted. (Dkt. 29). The Clerk ofCourt is instructed to substitute the United

States as a party for the VA and Dr. Lim.

       SO ORDERED.




                                                   elizaMth^. WOLFOI
                                                   UniJed^States District Judge

Dated: March 20, 2019
       Rochester, New York




                                             10-
